                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SETH R. MULL,
     Plaintiff,

        v.                                             CIVIL ACTION N0.19-CV-3246

JOHN HARMON,
etaL,
      Defendants.

                                              ORDER

        AND NOW, this        / ~ y of August, 2019, upon consideration of Plaintiff Seth R.

Mull's Motion to Proceed In Forma Pauperis (ECF No. I), his Prisoner Trust Fund Account

Statement (ECF No. 4), and his Complaint (ECF No. 2), it is ORDERED that:

        I.       Leave to proceed in forma pauperis is GRANTED.

        2.       Seth R. Mull, #2317-4567, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § l 915(b), regardless of the outcome of this case. The Court directs the

Warden of Northampton County Prison or other appropriate official to assess an initial filing fee

of20% of the greater of (a) the average monthly deposits to Mull's inmate account; or (b) the

average monthly balance in Mull's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and fotward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Mull's inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall fotward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to

Mull's inmate account until the fees are paid. Each payment shall reference the docket number

for this case.
         3.    The Clerk of Court shall SEND a copy of this Order to the Warden of

Northampton County Prison.

         4.    The Complaint is DEEMED filed.

         5.    The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) to the extent that Mull seeks to assert any claim against any Defendant

concerning the prison grievance process.

         6.    The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) to the extent that Mull seeks to assert any claim against any Defendant

concerning interference with legal mail or access to the prison law library.

         7.    Mull is GRANTED leave to file an amended complaint within thirty (30) days

limited to the claims dismissed without prejudice. Any amended complaint must be a complete

document and shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint. It shall contain a short, plain statement

setting forth the basis for Mull's claims against each defendant. Mull should provide enough

information for the Court to understand what happened to him and how each named Defendant

acted to cause him injury. When drafting his amended complaint, Mull should be mindful of the

Court's reasons for dismissing his claims as explained in the Court's Memorandum. Upon the

filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         8.    The Clerk of Court shall send Mull a blank copy of the Court's form

complaint for use by a prisoner in filing a civil rights action bearing the above civil action

number. Mull may use this form to file his amended complaint in the instant case ifhe chooses

to do so.



                                                  2
        9.        If Mull fails to file an amended complaint in accordance with paragraph seven (7)

of this Order, his case may be dismissed without prejudice for failure to prosecute with no

further notice.

                                               BY THE COURT:



                                               PETRESE B. TUCKER, J.




                                                   3
